UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofAugust 2012. Commission File Number:000-31815 HYDROGENICS CORPORATION - CORPORATION HYDROGENIQUE (Translation of registrant's name into English) 220 Admiral Boulevard, Mississauga, Ontario, L5T 2N6 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ x] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): EXHIBITLIST Exhibit Description Press Release dated August 1, 2012 titled "Hydrogenics Reports Second Quarter 2012 Results" Second Quarter 2012 Management's Discussion and Analysis of Financial Condition and Results of Operations Second Quarter 2012 Consolidated Financial Statements and Results of Operations PowerPoint Presentation titled "Second Quarter and 2012 Results" SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HYDROGENICS CORPORATION - CORPORATION HYDROGENIQUE Date: August 1, 2012 By: /s/ JENNIFER BARBER Name:Jennifer Barber Title: Chief Financial Officer
